NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted April 7, 2015 
                                 Decided April 8, 2015 
                                             
                                         Before 
 
                       FRANK H. EASTERBROOK, Circuit Judge
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
                        
                       DAVID F. HAMILTON, Circuit Judge 
 
No. 14‐2659 
                                               Appeal from the United States District Court 
UNITED STATES OF AMERICA,                      for the Southern District of Indiana, 
      Plaintiff‐Appellee,                      Indianapolis Division. 
                                                
      v.                                       No. 1:13CR00254‐001‐WTL‐MJD 
                                                
THOMAS MONTGOMERY,                             William T. Lawrence, 
      Defendant‐Appellant.                     Judge. 

                                       O R D E R 

        After Thomas Montgomery led police on a car chase, a police dog discovered 
him hiding in a backyard near his discarded gun, with his car parked out front. 
Montgomery pleaded guilty to unlawfully possessing a firearm as a convicted felon, 
see 18 U.S.C. § 922(g)(1), and was sentenced to 66 months’ imprisonment. Montgomery 
filed a notice of appeal, but his appointed attorney asserts that all possible claims are 
frivolous and moves to withdraw under Anders v. California, 386 U.S. 738, 744 (1967). 
Montgomery has not accepted our invitation to comment on counsel’s motion. See CIR. 
R. 51(b). Counsel submitted a brief that explains the nature of this case and addresses 
the issues that an appeal of this kind might be expected to involve. Because the analysis 
in the brief appears to be thorough, we limit our review to the issues counsel discusses. 
No. 14‐2659                                                                             Page 2 
 
See United States v. Bey, 748 F.3d 774, 776 (7th Cir. 2014); United States v. Wagner, 103 F.3d 
551, 553 (7th Cir. 1996).   

       Counsel represents that Montgomery does not wish to have his guilty plea set 
aside, and thus counsel appropriately forgoes discussing the voluntariness of the plea 
or the adequacy of Montgomery’s plea colloquy. See United States v. Konczak, 683 F.3d 
348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 670–71 (7th Cir. 2002). 

       Counsel first considers whether Montgomery could challenge the four‐level 
upward adjustment he received for possessing the gun in connection with another 
felony offense (resisting law enforcement). See U.S.S.G. § 2K2.1(b)(6)(B). In general a 
gun is possessed in connection with another felony offense if it “facilitated, or had the 
potential of facilitating” that offense. Id. § 2K2.1 cmt. n.14(A). And an offense can 
qualify as “another felony offense” even if no criminal charge was brought or 
conviction obtained. Id. § 2K2.1 cmt. n.14(C). We agree with counsel that it would be 
frivolous to challenge the district court’s finding that Montgomery’s gun possession 
had the potential of facilitating his attempt to evade arrest. It is a felony in Indiana to 
draw a weapon while fleeing law enforcement, IND. CODE § 35‐44.1‐3‐1(a)(3), (b)(1)(B), 
and Montgomery admitted that (1) a 911 call led officers to suspect he had a gun before 
the chase started and (2) an officer saw a gun in his hand when he got out of his car to 
escape. Under these circumstances, we would find no clear error in the district court’s 
decision to apply the adjustment. See United States v. Schmitt, 770 F.3d 524, 538–39 
(7th Cir. 2014) (upholding four‐level adjustment for felon in possession of firearm who 
also committed state felony of selling drugs to obtain the firearm); United States v. Suggs, 
624 F.3d 370, 375 (7th Cir. 2010) (upholding four‐level adjustment for felon in 
possession of firearm who also committed state felony of resisting law enforcement by 
grasping gun while ignoring officers’ orders). 

        Counsel also considers whether Montgomery could challenge the reasonableness 
of his prison sentence, and we agree with her that such a challenge would be frivolous. 
Montgomery’s 66‐month sentence was below the calculated guidelines range of 70 to 87 
months (based on a total offense level of 25 and criminal‐history category of III). 
Counsel gives no reason to disregard the presumption that this below‐guidelines 
sentence is reasonable, see United States v. Womack, 732 F.3d 745, 747 (7th Cir. 2013); 
United States v. Liddell, 543 F.3d 877, 885 (7th Cir. 2008), and we see none. The district 
court adequately considered the relevant 18 U.S.C. § 3553(a) factors, including 
Montgomery’s history and characteristics (highlighting Montgomery’s troubled 
childhood, including an abusive stepfather), the nature and circumstances of the offense 
No. 14‐2659                                                                  Page 3 
 
(emphasizing Montgomery’s flight with a weapon to evade apprehension), and the 
need to impose a sentence that reflected the seriousness of the offense. 

     Accordingly, counsel’s motion to withdraw is GRANTED, and the appeal is 
DISMISSED.